Citation Nr: 0906769	
Decision Date: 02/24/09    Archive Date: 03/03/09

DOCKET NO.  06-31 870A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

1.  Entitlement to a rating in excess of 10 percent for 
cellulitis of the right lower extremity.

2.  Entitlement to an effective date prior to February 20, 
2002, for a grant of service connection for cellulitis of the 
right lower extremity.


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel


INTRODUCTION

The Veteran had active service from  November 1944 to 
November 1946.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in Newark, New 
Jersey.

The Veteran testified before the undersigned Veterans Law 
Judge in January 2009.  A transcript of the hearing is of 
record.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  On July 1, 2008, prior to the promulgation of a decision 
in the appeal, the RO received a personal statement from the 
Veteran indicating his desire to withdraw the appeal for an 
increased rating for cellulitis of the right lower extremity.  

2.  The Veteran initially filed a claim of entitlement to 
service connection for cellulitis in December 1946, which was 
denied.

3. In a July 1973 Board decision, the Veteran's application 
to reopen his claim of entitlement to service connection for 
cellulitis was granted, re-characterized as thrombophlebitis, 
and denied on the merits.  

4.  On February 20, 2002, another application to reopen the 
claim of entitlement to service connection for cellulitis was 
received by the RO.

5.  No communication or medical record following the July 
1973 Board decision, and prior to the February 20, 2002, 
application, may be interpreted as a formal or informal claim 
of entitlement to service connection for cellulitis.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal by 
the Veteran on the issue of entitlement to an increased 
rating for cellulitis of the right lower extremity have been 
met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204 (2008).  

2.  The criteria for an effective date prior to February 20, 
2002, for the award of service connection for cellulitis of 
the right lower extremity have not been met. 38 U.S.C.A. §§ 
5103(a), 5103A, 5107(b), 5110 (West 2002); 38 C.F.R. §§ 
3.102, 3.155, 3.159, 3.400 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Rating

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2008).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2008).  

In a July 2008 statement, the Veteran requested that his 
appeal for entitlement to an increased rating for cellulitis 
of the right lower extremity be withdrawn.  An attached 
correspondence from the Veteran's representative confirmed 
that he withdrew this issue.  

In such circumstances, the Board has no choice but to 
withdraw the appeal.  Therefore, the Board finds that the 
Veteran has withdrawn this appeal.  Accordingly, the Board 
does not have jurisdiction to review the appeal and it is 
dismissed without prejudice.

II.  Earlier Effective Date

A December 2004 rating decision granted a 10 percent 
evaluation for cellulitis of the right lower extremity, 
effective February 20, 2002.  The Veteran contends that he is 
entitled to an earlier effective date for this award of 
service connection.  Specifically, he argues that he is 
entitled to an effective date of June 23, 1971, the date he 
filed an unsuccessful application to reopen a previously 
denied claim for service connection for cellulitis.  

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be on the date of receipt of the claim or the 
date entitlement arose, whichever is the later. 38 U.S.C.A. § 
5110(a); 38 C.F.R. §§ 3.400, 3.400(b)(2).

The effective date of an evaluation and award of compensation 
on an original claim for compensation will be the day 
following separation from active duty service or the date 
entitlement arose if claim is received within 1 year after 
separation from service; otherwise, date of receipt of claim 
or the date entitlement arose, whichever is later.  38 
U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2).

In the present case, the Veteran separated from active 
service in November 1946.  He filed a claim for entitlement 
to service connection for cellulitis in December 1946, which 
was denied.   

The July 1973 Board decision granted the Veteran's 
application to reopen the previously-denied claim for 
cellulitis, but re-characterized it as service connection for 
thrombophlebitis and denied it on the merits.  That decision 
is final.  See 38 U.S.C.A. § 7104.  The effect of that 
finality is to preclude an award of an effective date prior 
to that denial.  Further, he has not raised a claim of clear 
and unmistakable error (CUE) such as to challenge the 
finality of that determination.

Based on the foregoing, any effective date awarded in the 
present case must necessarily be after July 1973 (the date of 
the final Board decision).  Therefore, the assertion that he 
is entitled to an effective date of June 1971 is denied.  

Next, the Board will consider whether the Veteran is entitled 
to an effective date after the Board's final July 1973 
decision and the date he filed the application to reopen the 
cellulitis claim on February 20, 2002.  

First, since he filed the claim on February 20, 2002, that 
date serves as the date of claim. Although the evidence of 
record does not reveal an exact date upon which the 
entitlement arose, the Board notes that such information is 
not required in order to conclude that the February 20, 2002, 
date selected by the RO is the earliest possible effective 
date.  Specifically, even if entitlement arose prior to 
February 20, 2002, the date of claim would still be the later 
of the two.  

Next, the Board has considered whether any evidence of record 
after the last final Board decision in July 26, 1973, but 
prior to February 20, 2002, could serve as an informal claim 
in order to entitle the Veteran to an earlier effective date.  
In this regard, any communication or action, indicating an 
intent to apply for one or more benefits under the laws 
administered by VA, from a claimant, his or her duly 
authorized representative, a Member of Congress, or some 
person acting as next friend of a claimant who is not sui 
juris may be considered an informal claim.  Such informal 
claim must identify the benefit sought. 38 C.F.R. § 3.155 
(2008).

After reviewing the record, the Board concludes that there 
were no testimonial documents submitted between July 26, 
1973, and February 20, 2002, indicating an intent to reopen a 
claim of entitlement to service connection for cellulitis.

It is further noted that, under 38 C.F.R. § 3.157, a report 
of examination or hospitalization will be accepted as an 
informal claim for benefits.  However, the provisions of 38 
C.F.R. § 3.157 only apply once a formal claim for 
compensation or pension has been allowed or compensation 
disallowed because the disability is not compensable.  

Here, the Veteran's February 20, 2002, claim was not pre-
dated by an adjudication of the type cited in 38 C.F.R. § 
3.157(b), and, as such, that regulation does not afford a 
basis for finding that his claim, be it formal or informal, 
of entitlement to service connection for cellulitis was filed 
earlier than February 20, 2002. 38 C.F.R. § 3.157; Crawford 
v. Brown, 5 Vet. App. 33 (1993). 

In sum, the presently-assigned effective date of February 20, 
2002, is appropriate and there is no basis for an award of 
service connection for cellulitis prior to that date.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.

III. The Duty to Notify and Duty to Assist

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

With respect to the claim for an increased rating, as the 
claim is being withdrawn, there is no additional VCAA 
notification needed.  

With respect to the claim for an earlier effective date, the 
Veteran's claim arises from his disagreement with the initial 
evaluation following the grant of service connection.  Courts 
have held that once service connection is granted the claim 
is substantiated, additional notice is not required and any 
defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further 
notice is needed under VCAA.

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In 
determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  

These four factors are:  (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) evidence establishing an in-service event, 
injury, or disease, or manifestations of certain diseases 
during the presumptive period; (3) an indication that the 
disability or symptoms may be associated with service; and 
(4) whether there otherwise is sufficient competent medical 
evidence of record to make a decision on the claim.  
38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the types of evidence 
that "indicate" that a current disability "may be 
associated" with service include, but are not limited to, 
medical evidence that suggests a nexus but is too equivocal 
or lacking in specificity to support a decision on the 
merits, or credible evidence of continuity of symptomatology 
such as pain or other symptoms capable of lay observation.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  

First, the RO associated the Veteran's service treatment 
records and private treatment records.  Further, although he 
was afforded VA examinations in August 2002, September 2004, 
and August 2006, the claim for an earlier effective date is 
based on the record and not any subsequent examinations.  
Therefore, the available records and medical evidence have 
been obtained in order to make an adequate determination as 
to this claims.  

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance is required to fulfill VA's 
duty to assist in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

The appeal for entitlement to a rating in excess of 10 
percent for cellulitis of the right lower extremity is 
dismissed without prejudice.

Entitlement to an effective date prior to February 20, 2002, 
for a grant of service connection for cellulitis of the right 
lower extremity is denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


